DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 5 and 20 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Product by Process
Please note, claims 2-3, 10 and 17 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11014699 in view of Smith (US 20150108387 A1). 

Application 17237265
Patent 11014699
1
1
4
2
5
3 (See Product by Process Paragraph)
6
4

5
8
6
9
Smith (22, 30; Paragraph [0017], [0033])



Claims 1, 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10538351 in view of Smith (US 20150108387 A1).
Application 17237265
Patent 10538351
1, 9
1, Smith (22, 30; Paragraph [0017], [0033])
4
2
5
3
6
4
7
5
8
6


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okabayashi (JP 2012111549 A; translation provided) in view of Smith (US 20150108387 A1).
Claim 1, Okabayashi discloses a closed end bottom and an open neck (51a) longitudinally opposed thereto, the open neck comprising: 
a first surface (12a, 52) having a first surface diameter; 
a second surface (see inner surface of neck opening 5 la below surface 12a, 52) disposed interior to the first surface and having a second surface diameter less than the first surface diameter; and 
a transition (see change of orientation of the step 52 of the first surface with respect to the surface below the step) distinguishing the first surface from the second surface, 
wherein a product delivery device (12) complementary to the second surface can be disposed thereon and not interfere with a valve 913) operable by a user when the valve is attached to the open neck in engagement with the first surface, at least one of the first surface and the second surface being a sealing surface to prevent escape of propellant from the outer container (51) to ambient when a valve is attached to the first surface (See interaction of step 52 of the first surface and step part 31 a of valve 13, final sentence of paragraph 28).
But is silent on wherein a weld is present between the valve and at least one of the first surface and the second surface and wherein the weld is formed by spin welding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabayashi with weld as taught by Smith in order to providing a secure attachment and seal.

Claim 4, Okabayashi discloses wherein the first surface (12a, 52) forms a funnel shape, the funnel shape sloping downwardly towards the longitudinal axis.

Claim 5, Okabayashi discloses wherein the second surface (see inner surface of neck opening 5 la below surface 12a, 52) is generally non-coplanar with the first surface (12a, 52).

Claim 6, Okabayashi discloses wherein the first surface (12a, 52) and the second surface (see inner surface of neck opening 5 la below surface 12a, 52) are integral with each other.

Claim 7, Okabayashi discloses wherein the product delivery device comprises a dip tube (21a), the dip tube being sealingly engaged with the second surface.



Claim 9, Okaybayashi substantially discloses the apparatus as claimed above but is silent on wherein a weld is present between the valve (22, 30; Paragraph [0017], [0033]) and the first surface.
Smith teaches wherein a weld is present between the valve and the first surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okabayashi with a weld as taught by Smith in order to providing a secure attachment and seal.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 5 that the preferred type of welding is spin welding and that prior art does not teach spin welding as claimed. Further the applicant discloses as to why spin welding is preferred over standard welding processes as standard welding processes when used with balloon type material can lead to rips and tears. This argument is not persuasive as the determination of patentability is made on the product itself even though the product-by-process claims are limited and defined by the process. The patentability of a product does not depend on its method of production (MPEP 2113 I.). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, see rejection of claim 1 above, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113. While the applicant has presented advantages of spin welding over other types of welding during the manufacturing process, so as to indicate as to why it’s the preferred type of welding, but has not shown any differences between the prior art product and the claimed product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754